DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 30 June 2022 have been fully considered but they are not persuasive.
First, regarding the substitute specification and the amendments thereto, the examiner reasonably construes applicant’s assertion at page 14 of the Remarks filed 30 June 2022 (“No new matter is believed to have been added[1] by these amendments to the specifications, which, as mentioned, serve to add the requested literal basis for claim terms that are believed to have clear support in the applicable disclosure.”) as the required assertion of 37 CFR 1.125(b).
In this respect, applicant further indicates:
“In response to the request for a substitute specification, enclosed herewith is a substitute specification, along with a marked up copy of the original Application showing the changes made.”

The examiner has made no request for a substitute specification, so it is unclear what this “request” might be referring to.
Furthermore, in this respect, the examiner enters the substitute specification, but has become aware of new matter now present in the specification, and so makes objection thereto.  See MPEP 608.01(q).
Second, regarding the rejection under 35 U.S.C. 112(a), the examiner reformulates the rejection in view of the claim amendments.
For example, the specification, while mentioning the classifying of a driving situation (F), does not apparently even mention any classifying of driving modes, as is now claimed in claim 1, let alone describe (in sufficient detail) by what algorithm or steps/procedure any/all driving modes covered by the claim would have been classified, as claimed, so as to demonstrate possession of the full scope of the claimed invention.  The same is true of the generation of the result of the evaluation (A) (any/all evaluation results covered by the claim) in claim 1, the determining of the driving situation (F) (i.e., any/all driving situations covered by the claim) based on the measurement data and the driving mode in claim 9, and the evaluation (based on the driving situation) of the requirement (R) of dynamics of the braking torque (any/all requirements covered by the claim) associated with the driving mode in claim 9.  Accordingly applicant’s arguments are not persuasive in this respect.
In this respect, applicant (again) mentions:
“Applicant had previously noted that the relevant examination guidance provides that support for an algorithm may be provided in any understandable terms, including as a mathematical formula, in prose, in a flow chart, or "in any other manner that provides sufficient structure." This, Applicant noted, did not require disclosure of actual program flow diagrams or computer code, and would easily be met by disclosure of the intended points at which program procedures were triggered. Likewise, Applicant noted that each of the “measurement” steps, and each of the steps which relied on data taken from “measurements,” would be something inherently disclosed by the recitation of the “measurement” device, such as having a pedal that is able to acquire the user’s pedal position.”

The examiner agrees in the manner in which support for the algorithm may be provided, but is unaware of what “‘measurement’ steps” applicant is referring to.  In claim 1, for example, it is claimed that “a plurality of measurements of vehicle operations” are performed, and the applicant seems to imply that these refer to inherent steps that would have been performed by a measurement device, but the only measuring device originally disclosed was the measuring device 20 for acquiring the brake pedal position, and no classifying of a driving mode based on the brake pedal position was apparently disclosed.2
Applicant also argues:
“Applicant notes that the Office Action’s comments generally go well beyond what is set forth in MPEP 2163 regarding what is sufficient specification disclosure to satisfy the written description requirement. The Office Action repeatedly emphasizes that Applicant’s specification does not set forth an exhaustive list of “any or all” driving situations that may occur, and how the system may separately respond to each of these. For example, the Office Action emphasizes that the specification does not set forth highly detailed operations for how the system would specifically handle the circumstance of having the vehicle be operated late at night, when the specification does not discuss any particular nighttime behavior.”

The examiner merely notes that applicant must demonstrate possession of the full scope of the invention recited in the claims, or a rejection under 35 U.S.C. 112(a) is appropriate.  See MPEP 2161.01, I. and LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) cited therein:
"Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a)]".

Next, applicant argues:
“[T]he written description requirement simply requires that one of skill in the art would recognize that the applicant was in possession of a system for performing the outlined function, and distinguishing at least one mode from at least one other mode. This is what Applicant provides here. A person of ordinary skill in the art would not suddenly find that Applicant would not be in possession of the present system because the boundaries between modes are not exactly defined; Applicant’s claims are directed to a system and process for distinguishing between modes, not to a process of distinguishing between particular modes based on a 60 mph cutoff.”

Again, see MPEP 2161.01, I. and LizardTech Inc. v. Earth Resource Mapping Inc. cited therein regarding demonstrating possession of the full scope of the claimed invention.  Applicant has not even made reasonably certain3 what the claimed “modes” are or might represent in the specification4, let alone described by what algorithm or steps/procedure (all) those modes are or might be classified based on the plurality of measurements, etc.
Next, applicant argues:
“Likewise, it is believed that to be clear how Applicant’s disclosure can contemplate identifying a driving mode and then classifying the overall driving situation based on the classification of the driving mode. A driving situation may encompass a driving mode, such that identification of the driving situation includes at least identification of the driving mode; for example, a driving situation may be based on an expectation that the vehicle is currently in a comfort-based vehicle operation, with the requirement R of the dynamics of the braking torque M for the current driving system may be classified accordingly (as described in paragraph [0072] as published).”

However, the examiner has already indicated that the specification does not clearly teach that a “driving situation” may or might “encompass” a “driving mode”, or even clearly teach the metes and bounds of either a “driving situation” or “driving mode”, as claimed, with the “driving situation” being described as something that may be external to the vehicle, at page 3 of the substitute specification:
“Here, a driving situation is understood to mean in particular the traffic situation which can be perceived objectively by the driver. For example, this includes a behavior and the spatial position of the traffic participants as well as parameters influencing the traffic such as, for example, a traffic density or the weather.”

To the extent that applicant asserts that the “driving situation” might encompass e.g., “a comfort-based vehicle operation” in the driver’s vehicle, then the examiner asserts that the metes and bounds of what would or would not constitute a “driving situation” is not reasonably certain e.g., from the specification and now from the prosecution history.
Third, regarding the rejections under 35 U.S.C. 112(b), applicant’s amendments overcome some of these issues, with remaining issues dealt with below.
Fourth, applicant’s amendments overcome the previous rejections under 35 U.S.C. 101, substantially for the reasons indicated (e.g., for reciting the final “performing” step/act in claim 1).
Fifth, in view of the indefiniteness in the claims, applicant’s arguments regarding how the claim amendments would distinguish, under 35 U.S.C. 103, over Nefcy et al. (‘964) in view of Zhao et al. (‘475) are not persuasive, with the examiner showing below through claim mapping how the references as combined would render obvious the claimed inventions, at least in so far as the claims are definite.  Accordingly, applicant’s arguments are not persuasive in this respect.
Specification
The amendment filed 30 June 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is: i) at page 8 of the substitute specification, the insertion “exemplary predetermined modes of operation having different stored requirements”, the insertion that, “it may be contemplated to use measurements of vehicle operations from one or more sensors, with such measurements including . . .” (and the new suggestions which subsequent text thus would lead one of ordinary skill in the art to), the suggestion that the three original modes are “some other selectable predetermined driving modes”, and iii) at page 12 of the substitute specification, “the requirement R of the dynamics of the braking torque M for the current driving system may be classified accordingly”.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the control system in claim 1 and the (control system and) control device in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 5, 7 to 12, and 17 to 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, applicant has not previously described, in sufficient detail, by what algorithm5, or by what steps or procedure6, he “classif[ied] a driving mode of a vehicle from one of a plurality of predetermined modes defined in the control system”, where each predetermined mode had different requirements associated therewith and also had unique distribution function (D) data stored in the control system in association with the predetermined mode.  No algorithm or steps/procedure for classifying driving modes is apparently described by applicant with sufficient detail (e.g., the original disclosure only apparently mentioned classifying driving situations, not driving modes), and no classifying from one of the predetermined modes having the different requirements and the stored unique distribution function (D) data is apparently described with sufficient detail.  Moreover, no algorithm or steps/procedure has apparently been described in sufficient detail for generating a result of an evaluation (A) relating to braking of the motor vehicle and operation of the regenerative brake.  Accordingly, the examiner believes applicant has not demonstrated, to those skilled in the art, possession of the full scope7 of the invention as is now claimed, but has merely described a desired result.
Regarding claim 9, applicant has not described, in sufficient detail, by what algorithm, or by what steps or procedure he configured the control device to select a driving mode of the vehicle from a plurality of predetermined modes defined in the control device, with each predetermined mode having different requirements (R) associated therewith and each predetermined mode having unique distribution function (D) data stored in the control system in association with the predetermined mode.  No selection of a driving mode other than by the driver is apparently described in the specification with sufficient detail, and no selection from among modes with the plural requirements and the unique distribution function (D) data is apparently described.  Moreover, no algorithm or steps/procedure has apparently been described in sufficient detail for determining a driving situation (F) of the vehicle based on the measurement data and the driving mode, or for evaluating the claimed requirement of dynamics of the braking torque associated with the driving mode.  Accordingly, the examiner believes applicant has not demonstrated, to those skilled in the art, possession of the full scope of the invention as is now claimed, but has merely described a desired result.
Claims 1 to 5, 7 to 12, and 17 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite in their entireties in that the meanings of the terminology as used in the claims are not ascertainable with any reasonable certainty8 by reference to the description.  See 37 CFR 1.75(d)(1).  In this respect, inconsistencies between the specification description (e.g., for example only, that describes the “driving situation” by examples of what occurs external to the vehicle and that refers to classifying a driving situation without any detail i) of the “classifying” of the driving mode, ii) of each predetermined mode having a unique distribution function data, iii) of generating an evaluation, of a control device selecting a driving mode, iv) of a driving situation being determined based on measurement data that the control device is configured to receive and the driving mode, v) of the control device being configured to evaluate the requirement of the braking torque associated with the driving situation, etc.) and the applicant’s arguments and claim language (e.g., which recites the classifying of the driving mode, the driving situation being determined based on “a driving mode of a vehicle”, etc.) make it impossible for the examiner to construe, in any definite manner, the claims, and to determine, with reasonable certainty, the metes and bounds of the terminology used therein.
In claim 1, lines 9ff, “performing, with one or more sensors communicatively coupled with a control system [], a plurality of measurements of vehicle operations” is fully indefinite from the teachings of the specification (e.g., what are these sensors and measurements and/or what are these vehicle operations, where the measurements are apparently used to classify a driving mode, such as perhaps [?] an autonomous or assisted driving mode, of a vehicle?)
In claim 1, lines 11 to 14 are unclear in their entireties, since e.g., the specification apparently refers to no classifying of driving modes, and it is unclear  how the “driving mode” that is classified is defined from the teachings of the [original and substitute] specification, what “classifying . . . a driving mode of a vehicle from” is referring to (e.g., is this a driving mode of the motor vehicle of line 1 or some other vehicle, e.g., another vehicle in the driving situation?), what it means to classify the driving mode “based on the plurality of measurements” and “from one of a plurality of predetermined modes”, and how the predetermined “modes” might somehow be “defined in the control system”, or what the “predetermined modes” might constitute or comprise, from the teachings of the specification, with what the specification teaches about modes apparently being different before and after the submission of the substitute specification.
In claim 1, lines 14 to 16, and in claim 9, lines 6 to 8, “each predetermined mode having different requirements (R) associated therewith and each predetermined mode having unique distribution function (D) data stored in the control system in association with the predetermined mode” is indefinite from the teachings of the specification, because it is unclear how plural “different requirements” are associated with each predetermined mode from the teachings of the specification9, what these different requirements might be or encompass and how they might be particularly defined (e.g., can they be any requirement(s) whatsoever such as e.g., a comfort-based operation playing “Songbird” by Kenny G on the audio system?)  Similarly, the specification refers to no “unique distribution function (D) data”, and it is unclear what “unique” might mean in this context or how each predetermined mode might have “unique [] data” stored in the control system in association with the predetermined mode from the teachings of the specification.
In claim 1, lines 17 and 18, “identifying a requirement (R) associated with the driving mode” is indefinite from the teachings of the specification and in the claim context (e.g., a requirement of what, defined how, associated with which “driving mode”, and identified particularly how?)
In claim 1, lines 18ff, “generating a result of an evaluation (A) relating to braking of the motor vehicle and operation of the regenerative brake” is indefinite from the teachings of the specification, that apparently refers to no such generating.  For example, the evaluation (e.g., represented by “A” in FIG. 2) is of the driving situation, not of anything related to braking (e.g., that occurs at “T” in FIG. 2) or regenerative brake operation, according to the specification.
Claims 7 and 17 to 20 are unclear in their entireties.  For example, in lines 2 and 3, “to be generated during the use of the regenerative brake” is indefinite in the operating procedure, e.g., since no use of the regenerative brake (e.g., for braking torque “to be generated”) can even be implied in the operating procedure or brake system, and it is unclear what this use might possibly be referring to.  In lines 3ff, “a temporal changeability of the braking torque (M) to be generated during the use of the regenerative brake or a delay associated with application of the braking torque by a combination of the regenerative brake and the friction brake” is indefinite e.g., because “temporal changeability” [e.g., ability of the target braking torque (Mtarget) to possibly change with time, perhaps?] is indefinite from the teachings of the specification, because “the use” is indefinite with no apparent antecedent basis, and because the specification does not describe or define any “delay associated with application of the braking torque (M) by a combination of the regenerative brake and the friction brake” or indicate how such a delay by a combination, “associat[ion]”, or “application” might be characterized (e.g., might this delay be a driver reaction time, a processing delay in determining Mtarget, might the delay in the application be the time it takes the vehicle to stop, or to decrease its speed v while braking, etc.?)  Moreover, in line 5 of each of claims 7 and 17 to 20, it is unclear whether “the braking torque (M)” is now referring to the “braking torque (M) to be generated during the use” earlier in the claim, or to the previously recited “braking torque (M) to be applied by the brake system” of claim 1.
In claim 8, lines 2 and 3, “to be generated during the use of the regenerative brake” is indefinite in the operating procedure, since no use of the regenerative brake can even be implied in the operating procedure.
In claim 9, lines 4ff, “the control device is configured to receive measurement data provided to the control device . . .” is indefinite from the teachings of the specification, since no receipt of “measurement data” provided to the control device (e.g., for determining the driving situation (F)) is clearly described in the specification.
In claim 9, lines 4ff, “the control device is configured to [] select a driving mode of the vehicle . . .” is indefinite from the teachings of the specification, because (while the driver selects from three particular driving modes at page 8 of the substitute specification), no selection of driving modes by the control device is apparently described, and it is unclear how a “driving mode” that might be selected by the control device is defined with reasonable certainty, e.g., from the teachings of the [original and substitute] specification.
In claim 9, line 8, “the control system” has no apparent antecedent basis and is unclear.
In claim 9, lines 9ff, “[the control device is further configured] to determine a driving situation (F) of the vehicle based on the measurement data and the driving mode” is indefinite from the teachings of the specification that apparently does not teach such a determination of the driving situation (F) based on (e.g., both) the measurement data and the driving mode.
In claim 9, line 9, it is unclear what a “driving situation (F)” is, from both the teachings of the specification and from the claim context.  For example, in claim 9, it is intimated that the driving situation is “based on []the driving mode of a vehicle”.  And yet the specification definition of driving situation at published paragraph [0012] 10 apparently describes a driving situation as relating to things that are external to the vehicle (e.g., traffic), and not apparently to any driving mode. This non-correspondence between how driving situation is described in the specification and recited in the claims, coupled with the vagueness of the terminology itself, is unclear, rendering the metes and bounds of the claimed “driving situation (F)” not clear.
In claim 9, lines 11ff, it is unclear what it means that “the control device is configured to evaluate [] a requirement (R). . .”, since the specification apparently refers to an evaluation of the driving situation (F) but not of the requirement (R).
In claim 9, lines 11ff are unclear in their entireties.  For example, what does it mean that the control device is configured to “evaluate, based on the driving situation (F) of the vehicle, a requirement (R) of dynamics of the braking torque associated with the driving mode”, how is the requirement (R) somehow evaluated by the control device, if it is, what does “associated with the driving mode” modify (e.g., the requirement, the dynamics, or the braking torque?), how is the “associat[ion]” of something (e.g., the requirement, the dynamics, or the braking torque) with the driving mode defined and/or determined e.g., by the control device, what is a “braking torque rate of change value”, what does it mean that the braking torque rate of change values are “to be generated during the use of regenerative brake”, what is “the use” (which has no apparent antecedent basis) is referring to, and what is a “delay associated with application of the braking torque by a combination of the regenerative brake and the friction brake”, since the specification does not describe or define any “delay associated with application of the braking torque [M]” by the combination or indicate how such a delay, “associat[ion]”, or “application” might be characterized (e.g., might this delay be a driver reaction time, a processing delay in determining Mtarget, might the delay in the application be the time it takes the vehicle to stop, or to decrease its speed v while braking, etc.?), and it is unclear whether “the braking torque” in line 17 of claim 9 is referring back to the target braking torque of line 2 or the braking torque associated with the driving mode in lines 12 and 13.
In claim 9, lines 12 to 14, a “requirement (R) [] associated with the driving mode” is indefinite, because i) it is unclear from the specification how a requirement (R) might be said to be “associated” with a driving mode, and ii) it is unclear from the teachings of the specification what requirements (R) comprising the values or delays might be associated with each of the respective modes (including the comfort-based vehicle operation) as covered/encompassed by the claim.
Claim limitation “control system” in claim 1 (and in claim 9) and “control device” in claim 9  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is not clear by what structure, materials, or acts, the one or more sensors are communicatively coupled with the control system to perform the measurements that the classifying of the driving mode is based on, by what structure, materials, or acts the control device is configured to receive the measurement data provided to the control device, or by what structure material, or acts the unique distribution function (D) data is stored in the control system in association with each predetermined mode. (In this respect, while it is indicated at page 3 of the substitute specification that the distribution function is selected on the basis of the classification of the driving situation “from a stored table”, it is not indicated that each predetermined mode has unique distribution function (D) data stored in the control system in association with the predetermined mode, or the structure, material, or acts by which such a function was or would be performed, e.g., for the purpose of determining equivalents.)  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 5, 7 to 12, and 17 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nefcy et al. (2015/0202964) in view of Zhao et al. (2018/0297475).
Nefcy et al. (‘964) reveals:
per claim 1, an operating procedure [e.g., shown in FIGS. 2 and 3] for a brake system of a motor vehicle [e.g., shown in FIG. 1], wherein the brake system comprises a friction brake [e.g., 54] and a regenerative brake [e.g., 18], wherein the operating procedure comprises: 
performing, with one or more sensors communicatively coupled with a control system of the motor vehicle, a plurality of measurements of vehicle operations [e.g., to determine e.g., that the driver braking command is received at 302, to measure the (current) vehicle speed at 304, etc.]; 
classifying, based on the plurality of measurements, a driving mode of a vehicle from one of a plurality of predetermined modes defined in the control system [e.g., the different operations (e.g., 314, 316, 320, 322, etc.) implemented in FIG. 3, including the calculated levels of regenerative torque commands and friction braking commands that are to be issued to the vehicle’s regenerative and friction braking systems as the vehicle is driven (see FIGS. 2B and 2C)], each predetermined mode having different requirements (R) associated therewith [e.g., the Y and N answers in the flowchart of FIG. 3 need to arrive at the different operations] and each predetermined mode having unique distribution function (D) data stored in the control system in association with the predetermined mode [e.g., as shown in FIGS. 2B and 2C]; and 
after classifying the driving mode based on the plurality of measurements, identifying a requirement (R) associated with the driving mode, and generating a result of an evaluation (A) relating to braking of the motor vehicle and operation of the regenerative brake [e.g., at 324 (N), 328, 330 in FIG. 3]; 
specifying, with the control system, as a function of the result of the evaluation (A), a distribution function (D) stored in the control system for a distribution of a braking torque (M) to be applied by the brake system [e.g., at 332, 334 in FIG. 3], said distribution of the braking torque (M) to be applied by the brake system provided from the control system to the friction brake and to the regenerative brake, 
identifying, with the control system, that a braking has occurred [e.g., at 302 in FIG. 3], 
determining, on the basis of the distribution function (D) [e.g., determined at 322, 326, 332, 334, and 336 in FIG. 3], a portion (Mfric) of the target braking torque (Mtarget) associated with the friction brake and a portion (Mreg) of the target braking torque (Mtarget) associated with the regenerative brake [e.g., those portions being shown in FIG. 2C (and in FIG. 2B), as applied at 326, 336 in FIG. 3], and 
performing each of these portions (Mreg, Mfric) respectively with the regenerative brake and the friction brake [e.g., at 326, 336 in FIG. 3, as shown in FIGS. 2C (and in FIG. 2B)];
Nefcy et al. (‘964) may not expressly reveal the identifying, with the control system, that a braking has occurred, and the specifying of a target braking torque (Mtarget), and supplying the target braking torque (Mtarget) to the distribution function (D), or that the control device is further configured to determine a driving situation (F) of the vehicle based on the measurement data and the driving mode.
However, in the context/field of an improved hybrid vehicle having optimized regenerative braking efficiency that may include autonomous and semi-autonomous braking, Zhao et al. (‘475) teaches that the vehicle’s desired regenerative speed profile 158 (which is to be achieved through [braking] wheel torque request profile; FIG. 3) may be constructed based on a predicted deceleration event that is coming (FIGS. 2A and 2B) instead of or in addition to the driver depressing the brake pedal, and that (for maximum efficiency) a wheel torque request may be met by using regenerative braking up to a powertrain regenerative torque limit, with the remaining torque being supplied by friction braking (FIG. 3 and paragraphs [0032], [0036], [0048], etc.) in accordance with a distribution function determined based on the desired average brake torque Tq_desAve (FIGS. 5A to 6B), and with friction braking being used near the end of the braking event (e.g., when the vehicle speed is below 5 mph; paragraph [0046]).
It would have been obvious at the time the application was filed to implement or modify the Nefcy et al. (‘964) hybrid vehicle braking system and method so that the braking demand profile 120 would have either been a driver’s braking demand profile (as taught by Nefcy et al. (‘964) himself) or a vehicle constructed braking demand (wheel torque request) profile as shown in FIGS. 2A to 4 of and as taught by Zhao et al. (‘475) for autonomous or semi-autonomous braking to occur, and so that when the braking demand (wheel torque request) profile exceeded the powertrain regenerative torque limit  (or the blend-out limit), the torque demanded/requested torque would have been distributed between the regenerative and friction braking systems 18, 54 so that the demanded/requested in excess of the limit would have been supplied by the friction braking system, according to the distribution function taught by Zhao et al. (‘475) in FIGS. 5A to 6B based on the desired average brake torque, while the regenerative braking system supplied torque up to the/its limit, according to the distribution function taught by Zhao et al. (‘475), in order that the vehicle could be braked autonomously or semi-autonomously according to a situation without the driver depressing the brake pedal, as taught by Zhao et al. (‘475), in order to optimize efficiency as taught by Zhao et al. (‘475), as combining prior art elements according to known methods to yield predictable results (KSR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Nefcy et al. (‘964) hybrid vehicle braking system and method would have rendered obvious:
per claim 1, identifying, with the control system, that a braking has occurred [e.g., paragraph [0032] in Zhao et al. (‘475), “Along with regenerative braking capabilities, the vehicle 10 is also provided with conventional friction brakes 53 at the wheels which, like the regenerative braking, can be activated autonomously or by depression of a brake pedal 55.”], specifying a target braking torque (Mtarget) [e.g., the desired average brake torque (Tq_desAve) in FIGS. 5A and 5B of Zhao et al. (‘475)], and supplying the target braking torque (Mtarget)  to the distribution function (D) [e.g., the distribution function shown in FIGS. 6A and 6B of Zhao et al.(‘475); and the corresponding distribution function at 332, 334 in FIG. 3 of Nefcy et al. (‘964)],;
per claim 2, depending from claim 1, wherein for the evaluation (A), an expected braking profile (BV) is determined [e.g., as shown in FIGS. 2B and 2C of Nefcy et al. (‘964); and as shown in FIG. 3 of Zhao et al. (‘475)];
per claim 3, depending from claim 1, wherein for the evaluation (A), an expected braking duration (BD) is determined [e.g., Δt in FIGS. 2A to 2C in Nefcy et al. (‘964)], wherein the distribution function (D) comprises a temporally-variable magnitude of the portion of the braking torque (M) associated with the regenerative brake, wherein said magnitude is dependent on the expected braking duration (BD) [e.g., as shown in FIG. 2C of Nefcy et al. (‘964)];
per claim 4, depending from claim 3, wherein upon identifying that the braking has occurred, an end of braking (BE) is determined on the basis of the expected braking duration (BD) [e.g., the end of the (regenerative) braking, as shown in FIGS. 2B and 2C of Nefcy et al. (‘964)], and the portion of the braking torque (M) associated with the regenerative brake is reduced toward the end of braking (BE) [e.g., as shown in FIGS. 2B and 2C of Nefcy et al. (‘964)];
per claim 5, depending from claim 2, wherein environmental data (U) [e.g., as shown in FIGS. 2A to 4 in Zhao et al. (‘475), such as using data from a radar, lidar, or camera (80); and as shown e.g., in FIGS. 1 and 3 in Nefcy et al. (‘964), with environmental data encompassing e.g., speed, deceleration, etc.] is used for the determination of the expected braking profile (BV) and/or of an expected braking duration (BD) [e.g., as taught by both Nefcy et al. (‘964) and Zhao et al. (‘475)];
per claim 7, depending from claim 1, wherein the evaluation (A) comprises an evaluation of dynamics of the braking torque (M) to be generated during the use of the regenerative brake [e.g., the regeneration torque limit, as at 124, etc. and the other limits (126, 128) in Nefcy et al. (‘964); and as shown (at PT) in FIG. 3 of Zhao et al. (‘475)], the dynamics comprising at least one of a temporal changeability of the braking torque (M) [e.g., the (slope of the) blend-out of the regenerative brake (during the period Δt) as shown in FIGS. 2B and 2C of Nefcy et al.  (‘964)] to be generated during the use of the regenerative brake or a delay associated with application of the braking torque (M) [e.g., the delay spanning the period Δt in FIGS. 2A to 2C of Nefcy et al. (‘964)] by a combination of the regenerative brake and the friction brake [e.g., as shown in FIGS. 2B and 2C of Nefcy et al. (‘964)];
per claim 8, depending from claim 1, wherein the evaluation (A) comprises determining a maximum braking torque (M) to be generated during the use of the regenerative brake [e.g., the regeneration torque limit, as at 124, etc. and the other limits (126, 128) in Nefcy et al. (‘964); and as shown (at PT) in FIG. 3 of Zhao et al. (‘475)];
per claim 9, a brake system of a motor vehicle [e.g., FIG. 1 in Nefcy et al. (‘964)], comprising a friction brake [e.g., the foundation brake system 54, comprising suitable “friction brakes” (paragraph [0016]) of Nefcy et al. (‘964)] and a regenerative brake [e.g., the M/G 18 in Nefcy et al. (‘964); e.g., paragraphs [0026] and [0027]] as well as a control device [e.g., 48 in Nefcy et al. (‘964)] for the distribution of a target braking torque (Mtarget) [e.g., in Nefcy et al. (‘964), the (driver’s) braking demand profile 120, represented as a [target] torque in FIG. 2C; and Tq_desAve in FIGS. 5A to 6B of Zhao et al. (‘475)] to the friction brake and to the regenerative brake [e.g., as shown in FIG. 2C of Nefcy et al. (‘964); and as described at paragraphs [0032], [0036], [0048], etc. of Zhao et al. (‘475)]; 
wherein the control device is configured to receive measurement data provided to the control device [e.g., at 302, 304, etc. in FIG. 3 of Nefcy et al. (‘964)] and select a driving mode of the vehicle [e.g., the operations at 314, 316, 320, 322 in FIG. 3 of Nefcy et al. (‘964)] from a plurality of predetermined modes defined in the control device, each predetermined mode having different requirements (R) associated therewith [e.g., the Y and N answers in the flowchart of FIG. 3 need to arrive at the different operations]  and each predetermined mode having unique distribution function (D) data stored in the control system in association with the predetermined mode [e.g., as shown in FIGS. 2B and 2C of Nefcy et al. (‘964)], and is further configured to determine a driving situation (F) of the vehicle based on the measurement data and the driving mode [e.g., as shown in FIGS. 2A, 2B, and 4 of Zhao et al. (‘475)]; 
wherein the control device is configured to evaluate, based on the driving situation (F) of the vehicle, a requirement (R) of dynamics of the braking torque associated with the driving mode [e.g., the blend out requirement based on the deceleration rate at 328 and the time Δt arising from the brake demand profile 120 in Nefcy et al. (‘964); and the desired deceleration rate for semi-autonomous or fully autonomous driving e.g., as shown at 82 in FIG. 2B of Zhao et al. (‘475)], wherein the requirement (R) of dynamics comprises at least one of a braking torque rate of change value to be generated during the use of the regenerative brake e.g., the (slope of the) blend-out of the regenerative brake (during the period Δt) as shown in FIGS. 2B and 2C of Nefcy et al.  (‘964)] and a delay associated with application of the braking torque [e.g., the delay spanning the period Δt in FIGS. 2A to 2C of Nefcy et al. (‘964)] by a combination of the regenerative brake and the friction brake [e.g., as shown in FIGS. 2B and 2C of Nefcy et al. (‘964)], and wherein the control device is configured to control the friction brake and the regenerative brake [e.g., as shown and described with respect to FIG. 2C in Nefcy et al. (‘964); and as shown in FIGS. 3, 5B, and described with respect to e.g., (act) 216 in Zhao et al. (‘475)] based on the requirement (R) associated with the driving mode [e.g., the blend out requirement based on the deceleration rate at 328 and the time Δt arising from the brake demand profile 120 in Nefcy et al. (‘964); and the desired deceleration rate for semi-autonomous or fully autonomous driving e.g., as shown at 82 in FIG. 2B of Zhao et al. (‘475); and/or that the vehicle speed should be less than or equal to the buffer speed at 324 of FIG. 3 in order to begin the blend out, in Nefcy et al. (‘964); and/or that the desired deceleration rate should be met by supplementing the regenerative braking with friction braking, as taught at paragraphs [0032], [0036], [0048], etc. of Zhao et al. (‘475)];
per claim 10, depending from claim 2, wherein for the evaluation (A), an expected braking duration (BD) is determined [e.g., Δt in FIGS. 2A to 2C in Nefcy et al. (‘964)], wherein the distribution function (D) comprises a temporally-variable magnitude of the portion of the braking torque (M) associated with the regenerative brake, wherein said magnitude is dependent on the expected braking duration (BD) [e.g., as shown in FIG. 2C of Nefcy et al. (‘964)]; 
per claim 11, depending from claim 3, wherein environmental data (U) [e.g., as shown in FIGS. 2A to 4 in Zhao et al. (‘475), such as using data from a radar, lidar, or camera (80); and as shown e.g., in FIGS. 1 and 3 in Nefcy et al. (‘964), with environmental data encompassing e.g., speed, deceleration, etc.] is used for a determination of an expected braking profile (BV) and/or of the expected braking duration (BD) [e.g., as taught by both Nefcy et al. (‘964) and Zhao et al. (‘475)];
per claim 12, depending from claim 4, wherein environmental data (U) [e.g., as shown in FIGS. 2A to 4 in Zhao et al. (‘475), such as using data from a radar, lidar, or camera (80); and as shown e.g., in FIGS. 1 and 3 in Nefcy et al. (‘964), with environmental data encompassing e.g., speed, deceleration, etc.] is used for a determination of the an expected braking profile (BV) and/or of the expected braking duration (BD) [e.g., as taught by both Nefcy et al. (‘964) and Zhao et al. (‘475)];
per claim 17, depending from claim 2, wherein the evaluation (A) comprises an evaluation of dynamics of the braking torque (M) to be generated during the use of the regenerative brake [e.g., the regeneration torque limit, as at 124, etc. and the other limits (126, 128) in Nefcy et al. (‘964); and as shown (at PT) in FIG. 3 of Zhao et al. (‘475)], the dynamics comprising at least one of a temporal changeability of the braking torque (M) [e.g., the (slope of the) blend-out of the regenerative brake (during the period Δt) as shown in FIGS. 2B and 2C of Nefcy et al.  (‘964)] to be generated during the use of the regenerative brake or a delay associated with application of the braking torque (M) [e.g., the delay spanning the period Δt in FIGS. 2A to 2C of Nefcy et al. (‘964)] by a combination of the regenerative brake and the friction brake [e.g., as shown in FIGS. 2B and 2C of Nefcy et al. (‘964)];
per claim 18, depending from claim 3, wherein the evaluation (A) comprises an evaluation of dynamics of the braking torque (M) to be generated during the use of the regenerative brake [e.g., the regeneration torque limit, as at 124, etc. and the other limits (126, 128) in Nefcy et al. (‘964); and as shown (at PT) in FIG. 3 of Zhao et al. (‘475)], the dynamics comprising at least one of a temporal changeability of the braking torque (M) [e.g., the (slope of the) blend-out of the regenerative brake (during the period Δt) as shown in FIGS. 2B and 2C of Nefcy et al.  (‘964)] to be generated during the use of the regenerative brake or a delay associated with application of the braking torque (M) [e.g., the delay spanning the period Δt in FIGS. 2A to 2C of Nefcy et al. (‘964)] by a combination of the regenerative brake and the friction brake [e.g., as shown in FIGS. 2B and 2C of Nefcy et al. (‘964)];
per claim 19, depending from claim 4, wherein the evaluation (A) comprises an evaluation of dynamics of the braking torque (M) to be generated during the use of the regenerative brake [e.g., the regeneration torque limit, as at 124, etc. and the other limits (126, 128) in Nefcy et al. (‘964); and as shown (at PT) in FIG. 3 of Zhao et al. (‘475)], the dynamics comprising at least one of a temporal changeability of the braking torque (M) [e.g., the (slope of the) blend-out of the regenerative brake (during the period Δt) as shown in FIGS. 2B and 2C of Nefcy et al.  (‘964)] to be generated during the use of the regenerative brake or a delay associated with application of the braking torque (M) [e.g., the delay spanning the period Δt in FIGS. 2A to 2C of Nefcy et al. (‘964)] by a combination of the regenerative brake and the friction brake [e.g., as shown in FIGS. 2B and 2C of Nefcy et al. (‘964)];
per claim 20, depending from claim 5, wherein the evaluation (A) comprises an evaluation of dynamics of the braking torque (M) to be generated during the use of the regenerative brake [e.g., the regeneration torque limit, as at 124, etc. and the other limits (126, 128) in Nefcy et al. (‘964); and as shown (at PT) in FIG. 3 of Zhao et al. (‘475)], the dynamics comprising at least one of a temporal changeability of the braking torque (M) [e.g., the (slope of the) blend-out of the regenerative brake (during the period Δt) as shown in FIGS. 2B and 2C of Nefcy et al.  (‘964)] to be generated during the use of the regenerative brake or a delay associated with application of the braking torque (M) [e.g., the delay spanning the period Δt in FIGS. 2A to 2C of Nefcy et al. (‘964)] by a combination of the regenerative brake and the friction brake [e.g., as shown in FIGS. 2B and 2C of Nefcy et al. (‘964)];
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Here, the examiner presumes that applicant both understands the concept of “new matter” and what was added to the specification, and is sufficiently competent in this regard such that his belief is the same as a statement of fact in this regard (37 CFR 11.101).
        2 The examiner understands that the substitute specification now recites (e.g., as new matter at page 8):
        “For the identification of the respective vehicle operation  that may be made by the control device, for example, it may be contemplated to use measurements of vehicle operations from one or more sensors, with such measurements including one or more of a temporal course of an acceleration in the vehicle transverse direction and/or in the vehicle longitudinal direction, the temporal course of a steering wheel position, of a pedal position and/or of the (gear selections, gears selected) gears.
        3 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        4 In this respect, the substitute specification would apparently now change how claimed “mode[s]” are interpreted in light of the specification (previously, the only driving “mode[s]” that could be clearly inferred from the specification included “a sports, assisted or autonomous driving mode”, with operations now being perhaps [?] conflated with modes), with page 8 now being amended to read:
        “For example, a distinction [[is]] may be made between exemplary predetermined modes of operation having different stored requirements, including a comfort-based vehicle operation and a dynamic vehicle operation. In particular, during comfort-based vehicle operation, a driver has a relatively high tolerance with respect to a low dynamics. Accordingly, during dynamic vehicle operation, relatively high dynamics is necessary for the driving be perceived to be comfortable. (As noted, a distribution function may be then selected, for example, on the basis of a classification made by the system.)
        “For the identification of the respective vehicle operation  that may be made by the control device, for example, it may be contemplated to use measurements of vehicle operations from one or more sensors, with such measurements including one or more of a temporal course of an acceleration in the vehicle transverse direction and/or in the vehicle longitudinal direction, the temporal course of a steering wheel position, of a pedal position and/or of the (gear selections, gears selected) gears. A temporally relatively long trip at relatively high speed in a relatively high gear is, for example, a comfort-based vehicle operation.
        “In addition, the driver can select, for example, by means of additional operating elements, [[a]] some other selectable predetermined driving mode, for example "a sports, assisted or autonomous driving mode," wherein each of the driving modes applies a corresponding requirement of the dynamics of the braking torque.”
        
        5 See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx .  Quoting the FR Notice at pages 61 and 62, "The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . . When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I."
        6 See http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx at page 29.
        7 See MPEP 2161.01, I. and LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) cited therein ("Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a)]").
        8 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.” "[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b).") and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        9 For example only, page 8 of the substitute specification indicates, “Different driving situations have different requirements of the dynamics of the braking torque . . .”  However, this does not clarify how each driving mode might have plural “requirements”, of what such requirements might in fact be or encompass.
        10 See e.g., published paragraph [0012], where the driving situation is described in this way, “[0012] Here, a driving situation is understood to mean in particular the traffic situation which can be perceived objectively by the driver. For example, this includes a behavior and the spatial position of the traffic participants as well as parameters influencing the traffic such as, for example, a traffic density or the weather.”